Citation Nr: 1607547	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the termination of the award of VA nonservice-connected improved death pension benefits, effective January 1, 2011, was proper.

2.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 31, 1989.  He died in March 2005.  The appellant is his surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is a March 2011 rating decision denying service connection for the cause of the Veteran's death.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The appellant's countable income for the years 2011 through January 2014, exceeded the Maximum Annual Pension Rates for purposes of entitlement to nonservice-connected death pension, and the termination of pension effective from January 1, 2011, was proper.  


CONCLUSION OF LAW

Termination of the appellant's VA nonservice-connected improved death pension benefits effective January 1, 2011, was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.273, 3.660 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to an appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Generally, with regard to the appellant's dispute with the termination of her death pension benefits, the application of the law to the undisputed facts is dispositive of this appeal, and thus the general notice and assistance requirements are inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

This notwithstanding, the Board finds that the appellant has been provided all assistance reasonably possible.  For instance, the RO sent her notice letters in January 2013 (notice of the proposed reduction) and December 2013, asking that she provide specific information and evidence documenting her medical expenses during the years at issue.  She responded to these letters by providing the requested information.  Most recently, in December 2014, the appellant informed VA that she had enclosed all the remaining information or evidence that would support her claim, or that she had no other information or evidence to give VA to support her claim, and she requested VA to decide her claim as soon as possible. 

II.  Analysis

In this case, the appellant's nonservice-connected death pension benefits were terminated effective from January 1, 2011.  A January 2015 rating decision awarded nonservice-connected pension benefits, to include an additional amount for aid and attendance, from February 1, 2014.  Thus, the years at issue in this appeal begin from January 2011, until January 2014.  


A.  Applicable Law

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4)  .

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Accordingly, in relevant part, there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred.  An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipt of an eligibility verification report.  38 C.F.R. § 3.272(a).  

For a surviving spouse, unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).  
A surviving spouse who is receiving pension must notify the Department of Veterans Affairs of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income or when his or her marital or dependency status changes.  In pension claims subject to §3.252(b) or §3.274, notice must be furnished of any material increase in corpus of the estate or net worth.  38 C.F.R. § 3.660(a)(1).  

In relevant part, where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless a predetermination hearing is requested and held, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of §§3.500 through 3.503 of this part.  38 C.F.R. § 3.105(h).  

The effective date of a reduction or discontinuance of pension by reason of change in income shall (except as provided in section 5312 of this title) be the last day of the month in which the change occurred.  See 38 U.S.C.A. §  5112(b)(4).  Under 38 C.F.R. § 3.500, the effective date of a rating which results in the reduction or discontinuance of an award will be in accordance with the facts found except as provided in §3.105.  The effective date of reduction or discontinuance of an award of pension or a payee or dependent will be the earliest of the date in accordance with the facts found.  See 38 C.F.R. §§ 3.500(a), 3.502.  
Where reduction or discontinuance of a running award of improved pension or dependency and indemnity compensation is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Discontinuance of improved pension shall be effective the first day of the 12-month annualization period for which income (and net worth in an improved pension case) was to be reported or the effective date of the award, whichever is the later date.  38 C.F.R. § 3.661(b)(2).  

B.  MAPR

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312 .  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  3 8 C.F.R. § 3.21  

Beginning December 1, 2010, the MAPR for a surviving spouse with no dependents was $8,219.00.  See Survivors Pension Rate Tables - Effective 12/1/09, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

Beginning December 1, 2011, the MAPR for a surviving spouse with no dependents remained at $8,219.00.  See Survivors Pension Rate Tables - Effective 12/1/11, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

Beginning December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.00.  See Survivors Pension Rate Tables - Effective 12/1/12, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

Beginning December 1, 2013, MAPR for a surviving spouse with no dependents was $8,485.  See Survivors Pension Rate Tables - Effective 12/1/13, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

C.  Discussion

In this case, a decision was issued in April 2011 proposing to terminate the appellant's pension.  She was notified of this decision at her latest address of record and furnished detailed reasons therefor, and she was given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  The notification also informed her that she would have an opportunity for a predetermination hearing, provided that a request for such a hearing was received by VA within 30 days from the date of the notice.  In response, the appellant submitted further information, but did not request a prehearing determination.  Next, a final rating action was issued in January 2013, which terminated her benefits from January 1, 2011.  All due process requirements were met to properly terminate her nonservice-connected pension benefits.  See 38 C.F.R. § 3.105(h).  

The remaining question concerns whether the termination was proper.  

During the calendar year 2011, the appellant received $12,361.00 in Social Security benefits ($1027.00 per month from January to November 2011, plus $1064.00 for December 2011).  This amount is greater than the MAPR of $8,219.00, for calendar year 2011.  She submitted medical records showing she paid throughout 2011 a total of $400.00 for dental treatment rendered in December 2010.  Five percent of the applicable MAPR for 2011 is $411.00.  Thus, the medical expenses were not in excess of 5 percent of the applicable MAPR as in effect during 2011, which is the year in which the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  

During the calendar year 2012, the appellant received $13,850.00, in Social Security benefits ($1064.00 per month from January to November 2012, plus $1082.00 for December 2012).  This amount is greater than the MAPR of $8,219.00, for calendar year 2012.  She submitted medical records showing she paid throughout 2012 a total of $240.00 for dental treatment rendered in December 2010.  Five percent of the applicable MAPR for 2012 is $411.00.  Thus, the medical expenses were not in excess of 5 percent of the applicable MAPR as in effect during 2012, which is the year in which the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  

During the calendar year 2013, the appellant received $14,082.00, in Social Security benefits ($1082.00 per month from January to November 2013, plus $1098.00 for December 2013).  This amount is greater than the MAPR of $8,359.00, for calendar year 2013.

Beginning January 1, 2014, the appellant received $1098.00, in Social Security benefits.  This amount, when prorated over twelve months, is $13,176.00, which is greater than the MAPR of $8,485, for calendar year 2013.

The appellant submitted information showing that she incurred medical expenses during these years at issue.  Except for the payments for dental treatment noted above, she provided no receipts or other information confirming that she paid these expenses during calendar years 2011 to January 2014.  All of the information from her medical insurance provider repeatedly notes that the amount she paid was $0.00.  Thus, there are no medical expenses deductible for those calendar years.  See 38 C.F.R. § 3.272(g).  

Relatedly, the appellant wrote in January 2014 that she paid approximately $50.00 a month for prescription medications.  She submitted a January 2014 receipt from a store pharmacy in the amount of $43.68 for seven medications.  This amount is not greater than 5 percent of the applicable MAPR for the calendar year beginning January 1, 2014 ($424.25).  Otherwise, she provided no other information showing the amount of her medications, if any, during the years 2011 through 2013.  Therefore, there is no evidentiary basis for deducting prescription medication costs during these years.  

For these reasons, the Board must find that the appellant's income was greater than the MAPR for each calendar year, and the termination of pension was proper.  The appeal is denied as a matter of law.  


ORDER

Termination of the award of VA nonservice-connected improved death pension benefits, effective January 1, 2011, was proper.





REMAND

The claim of service connection for the cause of the Veteran's death must be remanded for issuance of an SOC.  The claim was denied in a March 2011 rating decision.  Virtual VA reflects that the appellant filed a statement the following month, April 2011, specifically identifying this decision  ("Denied for the 'DIC'"), and stating "I really disagree with your decision."  This letter constitutes a notice of disagreement (NOD).  At present, an SOC has not been issued. 

The RO has since issued rating decisions, in April 2013 and January 2015, denying what the RO characterized as petitions to reopen the claim for cause of death.  However, the NOD timely filed in April 2011 placed the issue into appellate status, which required the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Because an NOD was filed, the further RO decisions, which did not grant the benefit sought, did not resolve the appeal that was initiated with the filing of her NOD in April 2011.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant an SOC with respect to the claim of service connection for the cause of the Veteran's death.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


